Citation Nr: 1626840	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1999 to August 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, a Board hearing was held via videoconference before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran waived initial RO consideration of any additional evidence received since the July 2014 supplemental statement of the case (SSOC).  He provided additional private treatment records that were received in June 2016.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for intermittent explosive disorder in a March 2003 decision; the Veteran was properly informed of the adverse decision and his appellate rights in a March 2003 letter, and he did not timely appeal that decision; new and material evidence was not received during the one-year appeal period.

2.  The evidence received since the March 2003 RO decision is not duplicative of evidence previously submitted; relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder; and raises a reasonable possibility of substantiating such claim.



CONCLUSIONS OF LAW

1.  The March 2003 RO decision denying service connection for intermittent explosive disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Application to Reopen

In a March 2003 decision, the RO denied the Veteran's claim of service connection for intermittent explosive disorder based on a finding that the Veteran had intermittent explosive disorder prior to service and it was not aggravated during service.  He did not appeal the March 2003 RO decision, nor did VA receive any additional evidence during the one-year appeal period.  Hence, the March 2003 RO decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108.  Evidence of record at the time of the March 2003 RO decision included the Veteran's statements, his STRs, and a VA examination.

The STRs show complaints of attention deficit/hyperactivity disorder (ADHD).  The Veteran had indicated that he was diagnosed with the condition as a child and he was diagnosed in his STRs in 2000.  He was prescribed Paxil.  He was also diagnosed with psychothymic disorder in 2000.  He was noted to be suffering from irritability, mood swings, and poor concentration.  His behavior in the military deteriorated and he was involved in fights and violent outbursts.  He was eventually discharged from service for a "personality disorder."  At a VA examination after discharge, the Veteran reported a history of substance abuse and fighting prior to service.  The examiner diagnosed intermittent explosive disorder and substance abuse disorder.  The examiner opined that it was as likely as not that this condition existed prior to service.  

Evidence received since the March 2003 decision includes statements from the Veteran, VA treatment records, a VA examination report, and the Veteran's testimony at the September 2015 hearing.

The Veteran testified that shortly after his discharge for a personality disorder he was diagnosed with bipolar disorder and that continues to be his current psychiatric problem.  He testified that he had no criminal history prior to service but has had a criminal history since service.  The representative opined that the Veteran's condition did not improve when he was "mistakenly" diagnosed with a personality disorder in service but has improved now that he has been diagnosed with bipolar disorder.  The representative also argued that the Veteran's downward spiral began when he was prescribed Paxil in service.

VA treatment records show extensive treatment of the Veteran's mental health since the 2003 rating decision.  May 2016 private treatment records from Dr. A. Khan assess "anxiety state, unspecified."  The evidence received since the March 2003 RO decision is new because it was not of record at the time of that decision.  With respect to the Veteran's statements and VA and private treatment records, the evidence is material, as it suggests that the Veteran has a current mental condition and a long history of mental health issues.  There is also conflicting evidence in the record about the role of the drug Paxil on the Veteran's history.  The Board observes that for the limited purpose of determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of service connection for an acquired psychiatric disorder is reopened.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran maintains that he suffers from bipolar disorder that began in service.

The Veteran testified at his September 2015 Board hearing that he has currently been receiving treatment for bipolar disorder.  A written statement from the Veteran's mother indicates he re-started treatment for bipolar disorder in March 2015.  However, the most recent VA treatment records are dated in April 2014.

The Veteran received treatment from a private medical provider beginning in 2001 and ending before the current claims period.  That provider diagnosed the Veteran with bipolar disorder.  However, at the February 2014 VA examination, the Veteran was diagnosed with antisocial personality disorder and several substance abuse disorders.  The VA examiner opined that the prior diagnosis of bipolar disorder was mistaken.  However, there is a mental health assessment dated in October 2012 wherein the Veteran was diagnosed with bipolar disorder.  The VA examiner noted the entry but did not comment on the specific diagnosis made during the 2012 visit.  The examiner opined that given that the Veteran has not taken mental health medications or had mental health treatment for nearly 10 years, his past diagnosis of bipolar disorder was not accurate.  Yet, given the 2012 note, there is some confusion about whether the Veteran ever had a clinical diagnosis of bipolar during the period on appeal.  Also, subsequent to the 2014 examination, the Veteran was diagnosed with anxiety by Dr. Khan.  An addendum opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA and private psychiatric treatment records regarding the Veteran, to include VA treatment records dated since April 2014, and document all such attempts in the Veteran's claims file.

2.  After the above-sought development is completed, arrange for a medical opinion to ascertain whether any acquired psychiatric disorder diagnosed during the course of this appeal (since September 2010) is related to service.  The entire record must be reviewed by the examiner.  Based on review of the record, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability entity found.  Specifically, has the Veteran carried a diagnosis of bipolar disorder and/or anxiety disorder at any time since September 2010?  Please consider and discuss as necessary the October 2012 report from the Hines VAMC where bipolar disorder was diagnosed and the May 2016 private medical report assessing anxiety state.  If the Veteran is only diagnosed with personality disorders, please reconcile that conclusion with the medical evidence in the record, including treatment for bipolar disorder shortly after separating from service and recent treatment for anxiety state.

(b)  Please identify the etiology for any/each acquired psychiatric disability entity diagnosed during the appeal, to include bipolar disorder and anxiety disorder.  As to each such disability, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active service, to include as the result of the medication Paxil that was prescribed to the Veteran during service?  Please consider and discuss as necessary the evidence of record, including the news article indicating Paxil was found to double the risk of violent behavior.

(c)  If the answer to (b) is no, based on a review of the record:

(i)  is there clear and convincing (obvious, manifest, undebatable) evidence that the Veteran had an acquired psychiatric disorder that pre-existed service?  Please consider and discuss as necessary the diagnosis of ADHD during the Veteran's period of service.

(ii)  If there is clear and convincing evidence that an acquired psychiatric disorder preexisted service, is it at least as likely as not that such disability increased in severity during service?  Please consider and discuss as necessary his prescription for Paxil in service, his diagnosis of psychothymic disorder; his deteriorating behavior in service, to include irritability, mood swings, poor concentration, and involvement in fights and violent outbursts; and his discharge from service for a "personality disorder."  

(iii)  If there is clear and convincing evidence that the Veteran had an acquired psychiatric disorder that pre-existed service and it is at least as likely as not that such disability increased in severity during service, is there clear and convincing evidence that the pre-existing acquired psychiatric disorder was not aggravated beyond the natural progression during service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


